OPINION — AG — HOUSE BILL NO. 725 HAS WITHIN ITS TERMS CLASSIFICATION WHICH ARE ARBITRARY AND CAPRICIOUS AND BY THE VERY TERMS OF THE ACT AND WILL AFFECT ONLY TAHLEQUAH INDEPENDENT SCHOOL DISTRICT, CHEROKEE COUNTY, OKLAHOMA; AND THAT SAID HOUSE BILL NO. 725, IF ENACTED BY THE LEGISLATURE WOULD BE UNCONSTITUTIONAL AND VOID. IT IS POSSIBLE THAT HOUSE BILL NO. 725 ALSO VIOLATES ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION20 OF THE OKLAHOMA CONSTITUTION, BUT SINCE WE HAVE HELD THE ACT TO BE UNCONSTITUTIONAL AS A LOCAL OR SPECIAL BILL WE DO NOT PASS ON WHETHER THE APPROPRIATION IN THIS ACT WOULD "CONSTITUTE A GIFT", OR A "LOAN OF THE CREDIT OF THE STATE" OR "AN IMPOSITION OF STATE TAXES FOR THE BENEFIT OF A POLITICAL SUBDIVISION OF THE STATE." CITE: ARTICLE V, SECTION 59 (W. J. MONROE)